Felton, J.
I dissent from the majority opinion, for the reason that in my opinion it is in direct conflict with the principle laid down by the Supreme Court in Universalist Convention v. Guest, 179 Ga. 168 (175 S. E. 466), wherein it was held that where the maker of a note pays money on it to a supposed agent of the holder, without requiring the production of the instrument, he assumes the burden of proving agency. Under the facts in this case the maker of the note did not carry this burden. There was no evidence that the Trust Company of Georgia was notified that the payments were made by Mrs. Tatum. The indorsement of the note with recourse gave to the transferee the right to collect it from the maker or payee; and where payments are made by the payee, without knowledge on the part of the transferee that they 'have been paid to the payee by the maker, such payments alone do not charge the. transferee with knowledge that the maker made the payments; and therefore the transferee can not be said to have ratified the actions of the payee and the maker, making the payee its agent. I think the maker of the note failed to establish the agency, and that the certiorari should have been sustained.